DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 3/10/2021 and 7/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 5-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desclos et al. (US. Pub. No. 2015/0311969 A1).
Regarding claim 1, Desclos discloses a method for surfacing data indicative of a channel quality indicator (CQI) associated with a multi-mode antenna of a first device (See Abstract of Desclos for a reference to multiple radiation patterns provided by a modal antenna configured to retrieve metrics to improve the channel characteristics) , the method comprising: 
See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)), each of the plurality of antenna modes having a distinct radiation pattern  (See Par. [8] and Figs. 10 & 11 of Desclos for a reference to the modal antenna is configured to produce a plurality of distinct radiation patterns, each corresponding to a unique mode of a plurality of antenna modes); 

determining, by the one or more control devices, one of the plurality of antenna modes as a selected antenna mode for the multi-mode antenna based, at least in part, on the data indicative of the CQI (See Par. [39] and Fig. 8 of Desclos for a reference to the algorithm of the modal communication control unit makes decisions based on system metrics; such as capacity, throughput, RSSI and CQI, and a preferred mode is selected for operation for optimal communication link performance); and 

providing, by the one or more control devices, the data indicative of the CQI associated with one or more antenna modes of the plurality of antenna modes to a second device that is separate from the first device (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  
See Par. [38]-[39] and Fig. 8 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns).  


Regarding claim 5, Desclos discloses wherein the data indicative of the CQI comprises at least one of a receive signal strength indicator (RSSI), signal-to-noise ratio (SNR) or signal-to-interference- plus-noise ratio (SINR) (See Par. [39] of Desclos for a reference to communication link quality metrics obtained includes RSSI and CQI).  


Regarding claim 6, Desclos discloses wherein providing the data indicative of the CQI associated with one or more antenna modes of the plurality of antenna modes to the second device comprises 17AVXE-251 providing, by the one or more control devices, the data indicative of the CQI associated with the selected antenna mode for the multi-mode antenna (See Par. [38]-[39] and Fig. 8 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns).  


See Par. [38]-[39], [60] and Figs. 8 & 12 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns. Metrics and mode information are relayed to the second node over the network; see Fig. 12; Cellular BS).  


Regarding claim 8, Desclos discloses wherein the network comprises a cellular network or a wireless local area network (See Par. [15], [42] and Fig. 12 of Desclos for a reference to nodes [Devices] are communicated within a cellular network).  


Regarding claim 9, Desclos discloses configuring, by the one or more control devices, the multi-mode antenna in the selected antenna mode (See Par. [39] and Fig. 8 of Desclos for a reference to that each node [Device], within the cellular network, configures its respective modal antenna in the preferred [Selected] mode by the modal communication control unit).  


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a system (See Desclos; Fig. 3; System 100) comprising: a multi-mode See Desclos; Fig. 10; Modal Antenna on Node [First Device]) , the multi-mode antenna configurable to operate in a plurality of antenna modes, each antenna mode of the plurality of antenna modes having a distinct radiation pattern (See Desclos; Fig. 10 & 11 for a reference to four different antenna modes [M1, M2, M3 and M4] that corresponds to four distinct radiation patterns [Radiation Mode 1 … Radiation Mode 4]); and one or more control devices (See Desclos; Fig. 3; Algorithm 103).


Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Regarding claim 15, Desclos discloses wherein the first device comprises a mobile computing device (See Par. [14] and Fig. 3 of Desclos for a reference to that communication devices are mobile user devices).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 3-4, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. in view of Shtrom et al. (US. Pub. No. 2018/0352553 A1).

Regarding claim 3, Desclos does not explicitly disclose the method of claim 1, further comprising: obtaining, by the one or more control devices, a request for the data indicative of the CQI from a software application implemented on the second device.  

However, Shtrom discloses obtaining, by the one or more control devices, a request for the data indicative of the CQI from a software application implemented on the second device (See Par. [74]-[75], [82], [101] of Shtrom for a reference to electronic device 112-1 [Second Device] transmits a request for feedback [Throughput and/or CQI] to electronic device 110 [First Device]; See Fig. 3; Step 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shtrom and Desclos. The motivation for combination would be improving the communication device’s performance and enhancing the Shtrom; Par. [3])

Regarding claim 4, Desclos does not explicitly disclose wherein providing the data indicative of the CQI to the second device comprises providing, by the one or more control devices, the data indicative of the CQI to the second device in response to obtaining the data indicative of the request for the data from the software application running on the second device. 

However, Shtrom discloses wherein providing the data indicative of the CQI to the second device comprises providing, by the one or more control devices, the data indicative of the CQI to the second device in response to obtaining the data indicative of the request for the data from the software application running on the second device (See Par. [74]-[75], [82], [101] and Fig. 10 & 11 of Shtrom for a reference to electronic device 110 [First Device] transmits feedback (Response) with Throughput and/or CQI to electronic device 112-1 [Second Device]; See Fig. 3; Step 340. Program module 822 [Software application] is implemented on both devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shtrom and Desclos. The motivation for combination would be improving the communication device’s performance and enhancing the overall user’s experience, by properly configuring the multi-mode according to the different Shtrom; Par. [3])

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 4.
 

Regarding claim 14, Desclos does not explicitly disclose the system of claim 12, further comprising: an application programming interface stored on one or more memory devices, the application programming interface configured to facilitate communication between the one or more control devices and the software application implemented on the second device. 

However, Shtrom discloses the system of claim 12, further comprising: an application programming interface stored on one or more memory devices (See Shtrom; Fig. 8; Interface Circuit 818), the application programming interface configured to facilitate communication between the one or more control devices and the software application implemented on the second device (See Par. [109] and Fig. 8 of Shtrom for a reference to program module 822 is included in operating system 824 and/or control logic 816 is included in interface circuit 818 to enable the communication between nodes [Devices]).
Shtrom; Par. [3])

Regarding claim 16, Desclos discloses a method for controlling operation of a network (See Abstract), the method comprising: 
obtaining, by the one or more computing devices, the data indicative of the CQI associated with the one or more antenna modes from the second device (See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)); 
performing, by the one or more computing devices, one or more network analytics operations based, at least in part, on the data indicative of the CQI (See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit analyzes link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)); and 
performing, by the one or more computing devices, one or more control actions based, at least in part, on the one or more network analytics operations (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  

Desclos does not explicitly disclose providing, by one or more computing devices of a first device, a request for data indicative of a channel quality indicator (CQI) associated with one or more antenna modes of a plurality of antenna modes in which a multi-mode antenna of a second device that is remote relative to the first device is configurable. 

However, Shtrom discloses providing, by one or more computing devices of a first device, a request for data indicative of a channel quality indicator (CQI) associated with one or more antenna modes of a plurality of antenna modes in which a multi-mode antenna of a second device that is remote relative to the first device is configurable (See Par. [74]-[75], [82], [101] of Shtrom for a reference to electronic device 112-1 [Second Device] transmits a request for feedback [Throughput and/or CQI] to electronic device 110 [First Device]; See Fig. 3; Step 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shtrom and Desclos. The motivation for combination would be improving the communication device’s performance and enhancing the overall user’s experience, by properly configuring the multi-mode according to the different antenna radiation patterns in an environment with a multipath communication channel. (Shtrom; Par. [3])


Regarding claim 17, the combination of Desclos and Shtrom, specifically Desclos discloses wherein performing the one or more network analytics operations comprises providing, by the one or more computing devices, the data indicative of the CQI as an input to one or more machine-learned models configured to process the data indicative of the CQI and output data indicative of performance of the network  (See Par. [38]-[39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects and analyzes link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)).  


Regarding claim 18, the combination of Desclos and Shtrom, specifically Desclos discloses wherein performing one or more control actions comprises providing, by the one or more computing devices, one or more control signals associated with adjusting operation of one or more client devices on the network based, at least in part, on the output data indicative of performance of the network (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  


See Par. [39] and Fig. 8 of Desclos for a reference to that each node [Device], within the cellular network, configures its respective modal antenna in the preferred [Selected] mode by the modal communication control unit).  


Regarding claim 20, Desclos does not explicitly disclose providing, by the one or more computing devices, data associated with the one or more network analytics operations to the second device via an application programming interface.
However, Shtrom discloses providing, by the one or more computing devices, data associated with the one or more network analytics operations to the second device via an application programming interface (See Par. [74]-[75], [82], [101] and Fig. 10 & 11 of Shtrom for a reference to electronic device 110 [First Device] transmits feedback (Response) with Throughput and/or CQI to electronic device 112-1 [Second Device]; See Fig. 3; Step 340. Program module 822 [Software application] is implemented on both devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shtrom and Desclos. The motivation for combination would be improving the communication device’s performance and enhancing the overall user’s experience, by properly configuring the multi-mode according to the different Shtrom; Par. [3]

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumori et al. (US. Pub. No. 2013/0100928 A1) discloses an antenna system and method for selecting network connections according to priorities.
Chang et al. (US. Pub. No. 2015/0280773 A1) discloses an antenna distribution controller.
Singh et al. (US. Pub. No. 2017/0133759 A1) discloses an antenna subsystem that can be used in various repeater systems to optimize gain of the repeater.  


8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413